SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

457
KA 08-00840
PRESENT: SMITH, J.P., CENTRA, PERADOTTO, GORSKI, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

ANDRE SMITH, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (CHRISTINE M. COOK OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL
OF COUNSEL), FOR RESPONDENT.


     Appeal from a new sentence of the Onondaga County Court (William
D. Walsh, J.), rendered January 30, 2008 imposed upon defendant’s
conviction of criminal sale of a controlled substance in the second
degree. Defendant was resentenced pursuant to the 2005 Drug Law
Reform Act upon his 1991 conviction.

     It is hereby ORDERED that the sentence so appealed from is
unanimously affirmed.




Entered:    April 29, 2011                         Patricia L. Morgan
                                                   Clerk of the Court